IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39574

STATE OF IDAHO,                                 )       2014 Unpublished Opinion No. 324
                                                )
       Plaintiff-Respondent,                    )       Filed: January 14, 2014
                                                )
v.                                              )       Stephen W. Kenyon, Clerk
                                                )
TREVOR JAMES BOOTH,                             )       THIS IS AN UNPUBLISHED
                                                )       OPINION AND SHALL NOT
       Defendant-Appellant.                     )       BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Appeal from judgment of conviction and unified life sentence, with a minimum
       period of confinement of twenty years, for second degree murder, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Trevor James Booth pled guilty to second degree murder. I.C. §§ 18-4001, 18-4002, and
18-4003(g). The district court sentenced Booth to a unified life sentence, with a minimum
period of confinement of twenty years. Booth appeals.
       Booth asserts that the district court abused its sentencing discretion by imposing an
excessive sentence. The state argues that Booth expressly waived his right to appeal pursuant to
a plea agreement and that the appeal should be dismissed. Booth concedes he waived his right to




                                               1
appeal.1 Thus, we hold that Booth’s appellate challenge to the excessiveness of his sentence has
been waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787,
133 P.3d 1251, 1252 (Ct. App. 2006). Accordingly, we dismiss Booth’s appeal.




1
       Booth, relying on Oneida v. Oneida, 95 Idaho 105, 503 P.2d 305 (1972), argues the state
was required to file a motion to dismiss prior to the filing of appellate briefing in order to obtain
dismissal of the appeal. Booth’s reliance on Oneida is misplaced.

                                                 2